Citation Nr: 1749981	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  11-14 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and if so, whether the reopened claim should be granted.  

2.  Entitlement to service connection for a right hip injury.

3.  Entitlement to a rating in excess of 10 percent for a right wrist disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1997 until May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2017.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to service connection for low back and right hip disabilities, and of entitlement to an increased rating for a right wrist disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  An unappealed October 2000 rating decision denied service connection for low back pain.

2.  The evidence associated with the claims file subsequent to the October 2000 rating decision relates to an unestablished fact necessary to substantiate the claim that is neither cumulative nor redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.


      CONCLUSIONS OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 2000 rating decision, the Veteran was denied entitlement to service connection for low back pain based on a finding that the Veteran did not have a current diagnosis of a back disability.  The Veteran did not appeal that decision.  

The pertinent evidence that has been added to the record since the October 2000 rating decision includes numerous medical records showing that the Veteran has sought regular treatment for chronic low back pain, that he has been diagnosed with arthralgia, fibromyalgia, and degenerative joint disease.  

The Board finds the medical evidence added to the record is new and material as it has not been previously considered by VA and it raises a reasonable possibility of substantiating the claims.  Therefore, the Board finds that reopening the claim of entitlement to service connection for a low back disability is warranted.  


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a low back disability is granted.  


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

With regard to the Veteran's back disability, a review of the record shows that the Veteran sought treatment for back pain while in active service.  He has continued to seek treatment for back pain since his separation from active service.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present back disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to an increased rating for his right wrist disability, at his August 2017 Board hearing, the Veteran reported that the symptoms of his right wrist disability had increased in severity since his last VA examination.  Specifically, the Veteran and his spouse both reported that his wrist pain was more severe.  A review of the record shows that the Veteran was last afforded a VA examination of his wrist in November 2012.  As that examination was approximately five years ago, and in light of the Veteran's report that his symptoms have increased in severity, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected right wrist disability.

With regard to the Veteran's claim of entitlement to service connection for a right hip disability, the Veteran has reported that he believes his right hip disability may have been caused or worsened by his back disability.  Therefore, the claim of entitlement to service connection for a right hip disability is inextricably intertwined with the claim of entitlement to service connection for a low back disability.   The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding treatment records and associate them with the claims file. 

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present back disabilities.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed. 

Based on the examination results and a review of the record, the examiner should first identify all currently present back disabilities.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present back disability is etiologically related to the Veteran's active service.

A rationale for all opinions expressed must be provided.

3.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current level of severity of all impairment resulting from his right wrist disability.  The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joints. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

4.  Confirm that the VA examination reports and all medical opinions provided comport with this remand and undertake any other development found to be warranted.

5.  Then, readjudicate the remaining claim on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


